Citation Nr: 1018305	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 to May 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  It was subsequently transferred 
to the RO in St. Petersburg, Florida.  

The case was previously before the Board in January 2009 and 
was remanded for further development.  It has since returned 
to the Board for adjudication.

The Veteran and a friend presented testimony at a Board 
hearing before the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, this case was previously remanded by the Board in 
January 2009.  Unfortunately, another remand is required.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that the 
Veteran is afforded every possible consideration.

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.  He 
contends that his symptoms began during service, although 
they were misdiagnosed, and have continued since then.  He 
testified in October 2008 that he had received treatment from 
numerous VA  medical centers (VAMCs) throughout the United 
States.  He indicated that a VA examiner in Alabama had 
diagnosed posttraumatic stress disorder (PTSD).  The case was 
remanded so that his records could be identified and 
obtained.  

Pursuant to the remand instructions, the Veteran was asked to 
identify the dates and locations of all treatment he had 
received since leaving service.  He identified 10 VA 
facilities at which he had been treated between 1996 and 
2002, including 2 in Alabama, and the RO informed him that 
his records had been requested from each facility.  However, 
it appears from the record that the VA medical center in 
Montgomery, Alabama, was not contacted, while the VAMC in 
Tuscaloosa, Alabama, did not respond to the request.  

The Board also observes that the RO requested records from 
several other VAMCs that were not identified by the Veteran.  
One of these facilities did not respond, while two others 
replied that they did not have any record of the Veteran 
receiving treatment in their facilities.  

VA is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.  
In addition, if after continued efforts to obtain Federal 
records VA concludes that they do not exist, VA must provide 
the Veteran oral or written notice of that fact.  38 C.F.R. 
§ 3.159(e).  It does not appear from the record that the 
Veteran received such notice.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, another 
remand is required so that the remaining records the Veteran 
identified may be obtained, if available, and so that he may 
receive proper notice.  


Finally, the Board notes that the claims file contains an 
October 2009 nonstandard VA examiner's medical opinion in 
which the Veteran's psychiatric history is discussed.  The 
examiner makes reference to "the initial mental disorder 
examination in September 2009," which was conducted by 
another examiner.  There is no report of that examination in 
the claims file.  On remand, the RO should determine whether 
a report of that examination exists and, if so, associate it 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Review the record and contact any VA 
medical facilities at which the Veteran 
claims to have received psychiatric 
treatment, to include VAMCs in Montgomery 
and Tuscaloosa, Alabama.  The reported 
dates of treatment should be identified, 
and all relevant records should be 
requested.  All attempts to obtain these 
records must be documented for inclusion 
in the folder.  If any records are 
located, they should be associated with 
the claims file.  If there are no records, 
this must be noted in the folder, and the 
Veteran must be notified in accordance 
with the provisions of 38 C.F.R. 
§ 3.159(e).

2.	Contact the VAMC at which the Veteran's 
September 2009 psychiatric examination was 
conducted and request a copy of the 
examination report.  If the record is 
located, it should be associated with the 
claims file.  If there is no record, this 
should be noted in the folder.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


